[Cite as State v. Stubbs, 2014-Ohio-3696.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                       No. 13AP-810
v.                                                  :              (C.P.C. No. 12CR-09-4529)

Jason L. Stubbs,                                    :              (REGULAR CALENDAR)

                 Defendant-Appellant.               :




                                             D E C I S I O N

                                     Rendered on August 26, 2014


                 Ron O'Brien, Prosecuting Attorney, and Sheryl L. Prichard,
                 for appellee.

                 Makowski Law Offices, and Richard J. Makowski, for
                 appellant.

                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Jason L. Stubbs, appeals from a judgment of
conviction and sentence imposed by the Franklin County Court of Common Pleas. For
the following reasons, we affirm that judgment.
I. Factual and Procedural Background
        {¶ 2} On September 6, 2012, a Franklin County Grand Jury indicted appellant
with one count of aggravated murder in violation of R.C. 2903.01 with a firearm
specification pursuant to R.C. 2941.145. The charge arose out of the shooting death of a
woman who had rented appellant a room in her house. Appellant entered a not guilty
plea to the charge.
No. 13AP-810                                                                                 2

       {¶ 3} Two months later, the trial court ordered appellant to submit to a
competency evaluation.      The psychologist's evaluation opined that appellant did not
presently have a serious mental illness and that he demonstrates the capacity to
understand the nature of the proceedings against him and to assist counsel in his own
defense. Upon receipt of the evaluation, the trial court scheduled the matter for a trial.
       {¶ 4} On May 21, 2013, appellant withdrew his not guilty plea and entered a guilty
plea to one count of aggravated murder without a firearm specification. The trial court
accepted appellant's guilty plea, found him guilty, and ordered a pre-sentence
investigation. Subsequently, on July 12, 2013, the trial court sentenced appellant to a
prison term of life without the possibility of parole.
II. The Appeal
       {¶ 5} Appellant appeals from his conviction and sentence and assigns the
following errors:
              [I]. The trial court erred when it accepted appellant's plea of
              guilty to aggravated murder without making a meaningful
              determination of whether that plea was made knowingly,
              intelligently and voluntarily in violation of Crim.R. 11 and
              constitutional guarantees of due process of law.

              [II]. The trial court judgment imposing a sentence of life
              imprisonment without parole was contrary to the law and
              constitutes an abuse of discretion.

       A. Did the Trial Court Properly Accept Appellant's Guilty Plea?
       {¶ 6} To help ensure that guilty pleas are knowingly, intelligently, and voluntarily
made, Crim.R. 11(C) sets forth specific requirements for a trial judge to follow when
accepting a guilty plea. State v. Akbari, 10th Dist. No. 13AP-319, 2013-Ohio-5709, ¶ 9,
citing State v. Owens, 181 Ohio App.3d 725, 2009-Ohio-1508, ¶ 45 (7th Dist.). Before
accepting a guilty plea in a felony case, Crim.R. 11(C)(2) requires the trial court to address
the defendant personally and to:
              (a) Determin[e] that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges
              and of the maximum penalty involved, and, if applicable, that
              the defendant is not eligible for probation or for the
              imposition of community control sanctions at the sentencing
              hearing.
No. 13AP-810                                                                               3

              (b) Inform[ ] the defendant of and determin[e] that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c) Inform[ ] the defendant and determin[e] that the
              defendant understands that by the plea the defendant is
              waiving the rights to jury trial, to confront witnesses against
              him or her, to have compulsory process for obtaining
              witnesses in the defendant's favor, and to require the state to
              prove the defendant's guilt beyond a reasonable doubt at a
              trial at which the defendant cannot be compelled to testify
              against himself or herself.

       {¶ 7} Appellant concedes that the trial court strictly advised him of his
constitutional rights as required by Crim.R. 11(C)(2)(c). He argues, however, that the trial
court did not advise him of the non-constitutional rights in Crim.R. 11. Specifically, he
argues that the trial court did not determine that he understood the nature of the charge
against him. We disagree.
       {¶ 8} A trial court need only substantially comply with the non-constitutional
requirements of Crim.R. 11. State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, ¶ 12.
Substantial compliance means that, under the totality of the circumstances, the defendant
objectively understands the implication of his plea and the rights he is waiving. State v.
Green, 10th Dist. No. 10AP-934, 2011-Ohio-6451, ¶ 10.
       {¶ 9} At his plea hearing, the trial court did not discuss with appellant the
elements of the charge, nor did the trial court specifically ask appellant if he understood
the nature of the charge. This court has held, however, that it is not always necessary for a
trial court to advise the defendant of the elements of the charge or to ask him if he
understands the charge, so long as the totality of the circumstances demonstrate that the
defendant understood the charge. State v. Vinson, 10th Dist. No. 08AP-903, 2009-Ohio-
3240, ¶ 8, citing State v. Rainey, 3 Ohio App.3d 441, 446 (10th Dist.1982), paragraph one
of the syllabus.
       {¶ 10} Here, the totality of the circumstances indicate that appellant understood
the nature of the charge to which he pled guilty. The entry of guilty plea forms that
appellant signed identified the charge and stated that he reviewed the facts and law of his
case with his counsel. Vinson at ¶ 9, citing State v. Staten, 10th Dist. No. 05AP-201,
No. 13AP-810                                                                              4

2005-Ohio-6753, ¶ 8. Appellant was present at his plea hearing when the prosecuting
attorney recited to the trial court the facts of the case, including a description of the
murder and the victim's name. Appellant did not voice any objection to those facts.
Appellant's attorney did not object to the prosecutor's recitation of facts or express any
concern regarding his client's understanding of the nature of the charge. Vinson at ¶ 9,
citing State v. Eakin, 5th Dist. No. 01-CA-00087, 2002-Ohio-4713, ¶ 25. Additionally,
after the trial court informed him that he was entering a guilty plea to a count of
aggravated murder, the trial court asked appellant if he had any questions about the
nature of the offense. Appellant replied that he had no questions. (Tr. 5.)
       {¶ 11} In reality, appellant argues that his mental health status caused him to not
subjectively understand the nature of the charges. We reject that argument for multiple
reasons. First, although appellant points out that the trial court did not ask appellant
about his mental health status at the plea hearing, a trial court is not required to
specifically ask about a defendant's mental health status before accepting a guilty plea.
Akbari at ¶ 11, citing State v. Boyce, 11th Dist. No. 2005-P-0021, 2007-Ohio-4379, ¶ 18.
Even so, the trial court was aware that a previous psychological evaluation concluded that
appellant did not have a serious mental illness and that he demonstrated the capacity to
understand the nature of the proceedings against him and to assist counsel in his own
defense. Additionally, appellant's answers to the trial court's questions did not indicate
any confusion about the guilty plea or the charge, nor do they demonstrate any confusion
about the proceedings more generally. Neither did appellant engage in any irrational or
questionable behavior during the plea hearing. There is nothing in the record that
indicates that appellant's mental health issues affected his understanding of the nature of
the charge. Akbari at ¶ 11.
       {¶ 12} The totality of the circumstances indicate that appellant understood the
nature of the charge when the trial court accepted his guilty plea. Accordingly, the trial
court did comply with Crim.R. 11 before accepting appellant's guilty plea. We overrule
appellant's first assignment of error.
       B. Did the Trial Court Properly Sentence Appellant?
       {¶ 13} Appellant argues in his second assignment of error that the trial court failed
to consider or appropriately balance the sentencing factors set forth in R.C. 2929.12 and
No. 13AP-810                                                                             5

that his life sentence without the possibility of parole was an abuse of discretion. We
reject both arguments.
      {¶ 14} First, the trial court wrote in its judgment entry imposing sentence that it
"considered the purposes and principles of sentencing set forth in R.C. 2929.11 and the
factors set forth in R.C. 2929.12." That language in a judgment entry belies a defendant's
claim that the trial court failed to consider the purposes and principles in sentencing,
pursuant to R.C. 2929.11(A), and the R.C. 2929.12 factors regarding recidivism and the
seriousness of the offense. State v. Foster, 10th Dist. No. 12AP-69, 2012-Ohio-4129, ¶ 15;
State v. Small, 10th Dist. No. 09AP-1175, 2010-Ohio-5324, ¶ 16.
      {¶ 15} Second, we do not review a trial court's sentence for an abuse of discretion.
Instead, we must determine whether clear and convincing evidence establishes that the
sentence is contrary to law. State v. Mercier, 10th Dist. No. 13AP-906, 2014-Ohio-2910,
¶ 4. Applying that standard, we look to the record to determine whether the sentencing
court considered and properly applied the statutory guidelines and whether the sentence
is otherwise contrary to law. State v. Burton, 10th Dist. No. 06AP-690, 2007-Ohio-1941,
¶ 19. See also State v. White, 1st Dist. No. C-130114, 2013-Ohio-4225, ¶ 9-10 (applying
same standard of review).
      {¶ 16} Appellant concedes that the trial court's sentence is within the statutory
guidelines for his conviction and is, therefore, not contrary to law. We agree. Instead, he
argues that the trial court improperly weighed the sentencing factors and should have
given more weight to his grounds in mitigation. We disagree because "the trial court, in
exercising its sentencing discretion, determines the weight afforded to any particular
statutory factors, mitigating grounds, or other relevant circumstances." State v. Todd,
10th Dist. No. 06AP-1208, 2007-Ohio-4307, ¶ 23. While appellant disagrees with the trial
court's balancing of the sentencing factors and mitigation evidence, such a disagreement
does not make a sentence that falls within the applicable statutory range contrary to law.
State v. Saur, 10th Dist. No. 10AP-1195, 2011-Ohio-6662, ¶ 48.
      {¶ 17} Appellant has not demonstrated that his sentence is contrary to law.
Accordingly, we overrule his second assignment of error.
No. 13AP-810                                                                   6

III. Conclusion
      {¶ 18} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                              Judgment affirmed.

                   DORRIAN and LUPER SCHUSTER, JJ., concur.